COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Ernest Ray Koonce, Relator

Appellate case number:      01-15-00440-CV & 01-15-00228-CV

Trial court case number:    2010-64752

Trial court:                127th Judicial District Court of Harris County

       On June 11, 2015, this Court’s Order directed relator, Ernest Ray Koonce, to pay
the $145 filing fee for his petition for a writ of mandamus, and requested a response to
the petition by the real party in interest, which was filed on July 13, 2015, by Wells Fargo
Bank, N.A., as Trustee Under the Pooling and Servicing Agreement Dated as of April 1,
2005, Asset Back Pass-Through Certificates, Series 2005-WHQ2 (“Wells Fargo”). Also
on July 13, 2015, Wells Fargo filed its Unopposed Motion to Consolidate Cases, seeking
to consolidate the interlocutory appeal with this mandamus petition because these cases
involve the exact same issues and parties. Thus, Wells Fargo requests that, for simplicity
purposes, any portions of the records filed and fees paid in the interlocutory appellate
cause number 01-15-00228-CV should be carried over to the mandamus appellate cause
number 01-15-00440-CV.

        On July 21, 2015, relator filed a letter, dated July 3, 2015, in 01-15-00440-CV,
stating that he had enclosed a $145 check for the filing fee for that case, and attaching a
letter, dated June 26, 2015, he sent to the trial clerk enclosing the $65 fee for preparing
the clerk’s record to be filed in 01-15-00228-CV. On July 21, 2015, the Clerk of this
Court sent relator a letter confirming receipt of the $145 filing fee for 01-15-00440-CV.

       Accordingly, for purposes of the record and fees, Wells Fargo’s motion to
consolidate is DISMISSED as moot because relator has already paid the fee for both
cases, the mandamus record has been filed in 01-15-00440-CV, the clerk’s record has
been paid for and requested to be filed in 01-15-00228-CV, and Wells Fargo has already
submitted briefing in both cases.
        In addition, the reply by the relator, if any, to Wells Fargo’s response to his
mandamus petition in 01-15-00440-CV, which may be combined in one brief in response
to Wells Fargo’s motion to dismiss in 01-15-00228-CV, if any, must be filed within 30
days of the date of this Order. See TEX. R. APP. P. 2, 38.6(c), 52.5. To the extent
necessary, relator’s reply/response may refer to the reporter’s record filed in 01-15-
00228-CV or to documents in the mandamus record filed in 01-15-00440-CV. If relator
fails to timely file a reply/response, this Court may consider and decide his mandamus
petition together with his interlocutory appeal without his reply/response.

      It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually    Acting for the Court

Date: July 28, 2015




                                            2